ORDER
PER CURIAM.
It appearing that the above-entitled case was argued before the division * on rehearing, and that the en banc court has subsequently voted, sua sponte, to rehear this case en banc, it is
ORDERED that the opinion and judgment filed herein on November 25, 1987, are hereby vacated, and it is
FURTHER ORDERED that the Clerk shall schedule this case for argument before the court sitting en banc as soon as the calendar permits. Counsel are directed to provide ten copies of the briefs heretofore filed to the Clerk on or before February 27, 1989.